Citation Nr: 0028088	
Decision Date: 10/24/00    Archive Date: 11/01/00	

DOCKET NO.  93-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the thoracic spine, T11-12, with rupture of 
spinal ligament, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in January 1993 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a rating in excess 
of 10 percent for the veteran's service-connected thoracic 
spine disability.  A rating decision in August 1995 granted 
an evaluation of 20 percent, effective November 10, 1992, the 
date of the veteran's claim for an increased rating.  A 
rating decision in July 2000 granted an evaluation of 40 
percent, effective May 26, 1998.  In April 1995 and May 1998, 
the Board remanded this case to the RO.  The case was most 
recently returned to the Board in September 2000.  

The Board notes that, while this case was in remand status, 
the RO, in a rating decision of July 2000, took the following 
actions:  granted an increased evaluation of 40 percent for 
the veteran's thoracic spine disability; granted secondary 
service connection for lumbar spine degenerative disc disease 
and assigned an evaluation of 40 percent for that disability; 
and granted entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities and, also, eligibility for dependents' 
educational assistance, effective May 1998.   


FINDINGS OF FACT

1.  For the period November 10, 1992, through May 25, 1998, 
the veteran's service-connected thoracic spine disability was 
primarily manifested by pain and limitation of motion, 
without any neurological findings.

2.  Since May 26, 1998, the veteran's service-connected 
thoracic spine disability has been primarily manifested by 
pain on movement and limitation of motion, without 
significant neurological deficits or spinal cord involvement; 
the disability is productive of no more than a severe 
intervertebral syndrome.  


CONCLUSIONS OF LAW

1.  For the period November 10, 1992, through May 25, 1998, 
the criteria for an evaluation in excess of 20 percent for 
residuals of fracture of the thoracic spine, T11-12, with 
rupture of spinal ligament, were not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5291, 5295 (1999).

2.  Since May 26, 1998, the criteria for an evaluation in 
excess of 40 percent for residuals of fracture of the 
thoracic spine, T11-12, with rupture of spinal ligament, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285, 5291, 5293 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for a thoracic spine 
disability is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran alleges that a 
service-connected disability has increased in severity, a 
claim for an increased disability evaluation is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a, Diagnostic Code 5291 provides a maximum 
schedular evaluation of 10 percent for severe limitation of 
motion of the dorsal (thoracic) spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provides that a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief. 

38 C.F.R. § 4.71a, Diagnostic Code 5295 provides that a 10 
percent evaluation is warranted for lumbosacral strain where 
there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.

38 C.F.R. § 4.71a, Diagnostic Code 5285 provides that 
residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  Residuals of fracture of a vertebra 
warrant a 100 percent evaluation if there is spinal cord 
involvement and the injured individual is bedridden or 
requires long leg braces.  Special monthly compensation 
should also be considered.  With lesser cord involvement, the 
residuals should be rated on the basis of resulting definite 
limitation of motion and/or nerve paralysis.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, VA must determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flareups, 
or when the joint is used repeatedly over a period of time. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.

Factual Background

An October 1993, Brent W. Beasley, M.D., private medical 
report refers to a 15-year history of back pain since a motor 
vehicle accident which resulted in a compression fracture of 
T11-12.  Reported findings included limitation of flexion, 
tenderness over the T11-12 vertebrae and perivertebral areas, 
and decreased pinprick and vibratory sensation in the T11-12 
area, with no other neurological deficits found.  

At a VA spine examination in June 1995, the impression was 
status post compression fracture, T11-12, with a slight 
dorsolumbar kyphosis and residual limitation of motion of the 
dorsolumbar spine, without radiculopathy.  

At a VA neurological examination in June 1995, the diagnosis 
was status post fracture of the thoracic spine at T11-12, 
with residual chronic pain.  The examiner reported that the 
veteran's description of his symptoms was not consistent with 
a radiculopathy or spinal stenosis, nor were neurological 
deficits found on examination.  The examiner stated that the 
veteran's history and the examination were consistent with a 
chronic pain syndrome.  

In January 1997, a private physician, reported that the 
veteran's back pain, muscle spasms, and limitation of motion 
did not permit him to remain in one position for any length 
of time; he had to frequently walk around or lie down.  

In January 1997, a private MRI study of the veteran's back 
showed a chronic compression fracture of T11-12 and 
degenerative disc disease at T10-11 and T11-12.  In January 
1997, a private neurosurgeon reported that the MRI showed no 
evidence of significant nerve root compression and a 
neurological examination was normal.  The private physician 
stated that there was nothing to be done for the veteran from 
a neurological standpoint.  

At a VA spine examination in July 1998, the veteran 
complained of back pain almost all of the time.  He stated 
that he could only walk about 100 feet.  On examination, 
range of motion of the back was limited and painful; 
vibratory and pinprick sensation was decreased on the left.  
The diagnosis was injury to the thoracic spine, with 
radiculopathy.

At a VA spine examination in July 1999, the veteran was able 
to flex his back only from 0 degrees to 63 degrees; he 
extended his back from 0 degrees to 27 degrees.  Pain did not 
allow him to push fully against resistance.  He appeared to 
fatigue easily.  Sensation on the left was slightly 
decreased, so there was evidence of some neurological 
deficit.  The veteran had more weakness than incoordination.  
The pertinent diagnosis was degenerative disc disease of the 
thoracic spine, with degenerative joint disease, and moderate 
functional loss.  

Analysis

The Board must consider whether an evaluation in excess of 
the rating assigned by the RO is warranted.  During the 
appeal period, as noted above, the RO assigned a 20 percent 
rating and, later, increased the rating to 40 percent, 
effective May 26, 1998.

Prior to May 26, 1998, the veteran's thoracic spine disorder 
was rated under Diagnostic Code 5285, pertaining to residuals 
of a vertebral fracture, and Diagnostic Code 5295, pertaining 
to lumbosacral strain.  The disability was not rated under 
Diagnostic Code 5293, as disc pathology/neurological deficit 
of the thoracic spine had not been shown during the period 
prior to May 26, 1998.
The Board finds that the RO's application of the rating 
schedule was correct in that regard.

For the period prior to May 26, 1998 (and, indeed, since 
then), a rating in excess of 20 percent is not available 
under Diagnostic Code 5291, which provides a maximum 
schedular rating of 10 percent for severe limitation of 
motion of the thoracic spine.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  For 
the period prior to May 26, 1998, the veteran's thoracic 
spine disorder was rated as analogous to lumbosacral strain.  
The Board finds that the criteria for a 40 percent evaluation 
under Diagnostic Code 5295 were not met, as listing of the 
spine, loss of lateral motion, marked limitation of flexion, 
joint space narrowing or irregularity and abnormal mobility 
on forced motion were not reported by treating or examining 
physicians.  In addition, the 20 percent evaluation assigned 
for the period prior to May 26, 1998, adequately and 
appropriately compensated the veteran for back pain, which 
was the principal manifestation of service connected 
residuals of fracture of the thoracic spine, in view of the 
fact that Diagnostic Code 5295 recognizes characteristic pain 
on motion as only warranting a 10 percent evaluation and 
Diagnostic Code 5291 recognizes severe limitation of motion 
of the thoracic spine as only warranting a 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

For the period since May 26, 1998, the veteran's thoracic 
spine disorder is rated under Diagnostic Code 5293, because a 
neurological deficit associated with the service connected 
disability has been shown since then.  However, the Board 
notes that the medical evidence does not show a significant 
neurological defect or deficit of the thoracic spine, but 
only some reduced sensation, and the functional loss 
associated with the veteran's thoracic spine disability has 
most recently been characterized as moderate.  The Board, 
therefore, finds that the symptomatology required for an 
evaluation of 60 percent under Diagnostic Code 5293 has not 
been demonstrated.  Pronounced disc pathology of the thoracic 
spine, with persistent neurological findings, has not been 
shown.  The disability picture presented thus more nearly 
approximate severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, warranting the 
currently assigned 40 percent rating.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Furthermore, the 40 
percent rating adequately and appropriately compensates the 
veteran for pain attributable to his thoracic spine disorder, 
keeping in mind that another 40 percent evaluation is now in 
effect for degenerative disc disease of the lumbar spine.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.   

For the period prior to May 26, 1998, the veteran's residuals 
of a fracture of the thoracic spine do not warrant an 
evaluation in excess of 20 percent under Diagnostic 
Code 5285, because abnormal mobility requiring a neck brace, 
spinal cord involvement, or nerve paralysis have not been 
shown by clinical evidence.
For the period since May 26, 1998, the veteran's residuals of 
a fracture of the thoracic spine do not warrant an evaluation 
in excess of 40 percent under Diagnostic Code 5285, because 
abnormal mobility requiring a neck brace, spinal cord 
involvement, or nerve paralysis have not been shown by 
clinical evidence.

The Board concludes that the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent prior 
to May 26, 1998, and against entitlement to a rating in 
excess of 40 percent thereafter.  If follows that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise provide a basis for a 
favorable determination. 38 U.S.C.A. § 5107(b).  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

